Citation Nr: 1601203	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  15-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to a temporary total rating based on convalescence for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing in September 2015.  A transcript of that hearing has been associated with the record.  

The Veteran has raised the issue of entitlement to service connection for disc disease of the lumbar spine as secondary to his service-connected lumbar strain.  This issue has not been adjudicated by the RO and is referred for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a temporary total rating based on convalescence for a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal - TDIU

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

The Veteran perfected an appeal as to the issue of entitlement to TDIU.  During the September 2015 hearing, the Veteran and his representative indicated that the Veteran no longer wants to pursue the issue of TDIU pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding TDIU, and the issue is dismissed.


ORDER

The appeal as to the issue of entitlement to TDIU is dismissed.





REMAND

Regarding the Veteran's claim for entitlement to a temporary total disability rating based on convalescence for a service-connected disability, the Veteran underwent is surgery for symptomatic L4-L5 disc herniation in April 2014.  The RO denied his claim for temporary total disability rating based on convalescence related to a service-connected disability, noting that the Veteran is service-connected for lumbosacral strain.  The Veteran asserts that he has been service-connected for symptoms of this disability rather than a muscle strain.  The record contains conflicting opinions regarding the etiology of his L4-L5 disc herniation.  

October 1999, December 1999, and April 2002 treatment records note a history of injury in the military in either 1989 or 1990 where an explosion pinned the Veteran against a wall.  The December 1999 treatment records note that given that the Veteran is quite young and had a significant trauma, the examiner opined that his disability was service-related.  August 2015 VA treatment records show that the veteran has fixed lumbar spine related deficits associated with his service-connected lumbosacral strain.  These statements are based on the Veteran's lay histories that are not consistent with the service treatment records.  

On the contrary, an August 2014 VA examination of the spine notes that the Veteran's current back disability is less likely than not proximately due to or the result of the Veteran's service connected disability.  The examiner found that there is no such nexus.  He did not provide any rationale for his opinion and did not address whether the Veteran's lumbosacral sprain aggravated his current disability.  

The Board finds that an addendum opinion to consider the conflicting evidence, the service treatment records, and the Veteran's lay history is necessary before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the extent of his service-connected back disability.  The examiner should review the claims file, specifically the Veteran's service treatment records, the October and December 1999 treatment records, the April 2002 treatment record, the August 2015 treatment record, and the Veteran's lay statements.  

The examiner should describe the current level of severity of the Veteran's service-connected lumbosacral strain and indicate if it is possible to distinguish the symptoms of the lumbosacral strain from his other low back disabilities, including, but not limited to, L4-L5 disc herniation and degenerative disc disease.  The examiner should then answer the following:

Are there separate and distinct symptoms that distinguish the Veteran's service-connected lumbosacral strain, from his L4-L5 disc herniation and degenerative disc disease or are the two disabilities so closely related that the symptoms and effects of both cannot be distinguished?

A complete rationale for any opinion offered should be provided.  In providing the rationale, the examiner should address the conflicting medical opinions, including  the October and December 1999 treatment records, the April 2002 treatment record, the August 2015 treatment record, and the Veteran's lay statements.

2.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the claim may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


